Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10.1 PRO-FAC COOPERATIVE, INC. AND ALLENS, INC. RAW PRODUCT SUPPLY AGREEMENT TABLE OF CONTENTS DEFINITIONS 1 MARKETING 1 2. Supply of Product Under the 2007 Raw Product Plan 1 3. Supply of Product 1 4. Raw Product Plan 2 5. Agricultural Management Function 4 PAYMENT FOR CROPS 4 6. Payment for Crops 4 7. Preseason Activities; Determination of Commercial Market Value 6 GENERAL 8 8. Quality 8 9. Force Majeure; Other Failure or Potential Failure to Deliver 9 Bypassed Crops 9 Failure to Deliver 9 Adulteration or Misbranding 10 Title and Risk of Loss. 10 Compliance with Fair Labor Standards Act 10 Compliance with FIFRA and Food Quality Protection Act 10 Term and Termination 10 Assignment 11 Audit 11 Disagreements 11 Indemnification 13 Confidentiality 13 Merchant Status; Licensed Farm Product Dealer 14 Notices 14 Entire Agreement 15 No Third-Party Beneficiaries 15 Agreement Jointly Drafted 15 Section Headings 15 Severability 15 Counterpart Execution 15 Time of Essence 15 Governing Law; Waiver of Jury Trial 15 EXHIBITS AND SCHEDULES SCHEDULE 1 Covered Crops EXHIBIT 1 2007 Raw Product Plan EXHIBIT 2 General Marketing Agreement ii RAW PRODUCT SUPPLY AGREEMENT This Agreement, by and between Pro-Fac Cooperative, Inc. (Pro-Fac) and Allens, Inc. (Allens) supersedes the portion of Amended and Restated Marketing and Facilitation Agreement (the prior  Agreement ), dated as of August 19, 2002 between Pro-Fac and Birds Eye Foods, Inc. f/k/a Agrilink Foods, Inc. (Birds Eye or  Agrilink ), which was assigned by Birds Eye to Allen effective December 22, 2006, upon the closing of the acquisition by Allens of the non-branded frozen vegetable business of Birds Eye, including the processing facilities located at Bergen and Oakfield, New York (collectively the Allens processing facilities), which were supplied raw product pursuant to the Prior Agreement. Allens and Pro-Fac desire to continue the supply relationship with Pro-Fac serving as supplier of raw products to the Allens processing facilities for processing. It is therefore agreed as follows: DEFINITIONS 1. When used in this Agreement, the following terms shall have the meanings indicated below:  Commercial Market Value  of crops sold by Pro-Fac to Allens shall mean the weighted average of the prices paid by other commercial processors for similar crops used for similar or related purposes purchased under pre-season contracts and in the open market in the same or similar marketing areas. Commercial Market Value shall be determined as provided in Paragraph 7 hereof.  Raw Products  shall mean the Covered Crops (defined below) required by Allens as contemplated by any Raw Product Plan (defined below). MARKETING 2. Supply of Product Under the 2007 Raw Product Plan . Pro-Fac and Allens have approved a Raw Product Plan (defined below) for the 2007 growing season (the  2007 Raw Product Plan ). Based upon the 2007 Raw Product Plan, Pro-Fac has entered or will enter into annual crop agreements with its members and Allens has made certain business arrangements and production plans and commitments in reliance thereon. Therefore, Pro-Fac agrees that it will supply to Allens all crops contemplated to be delivered by it under the 2007 Raw Product Plan, which is attached hereto as Exhibit 1 , and Allens agrees to accept and to pay for such crops as contemplated by the 2007 Raw Product Plan, in each case, in accordance with the terms and conditions of this Agreement. 3. Supply of Product. On an annual basis, Allens shall be required to purchase from Pro-Fac Raw Products as determined in accordance with Paragraph 4 below and pursuant to the terms and conditions of this Agreement. Allens shall use all commercially reasonable efforts in connection with the development of the applicable annual Raw Product Plan and the implementation thereof to source as much of its Raw Products supply for Allens processing facilities from Pro-Fac as is practicable subject to relevant commercial considerations including, without limitation, the production capabilities of Pro-Facs members in the relevant geographic area, the Raw Products needs of Allens (including timing and delivery requirements) and the overall cost of obtaining the applicable Raw Products. The vegetable crops that Pro-Fac currently supplies to the Allens processing facilities are listed on Schedule 1 attached hereto (the Covered Crops). Pro-Fac agrees, in consideration of the foregoing, to use all commercially reasonable efforts to maintain its ability to supply crops and to give Allens priority and to use all commercially reasonable efforts to cause its members to give priority to Allens in the supply of crops (whether pursuant to Pro-Fac commitments or by means of an upward proration). Where a Pro-Fac member is subject to commitments to supply crops to any person or entity in addition to Pro-Fac, and the members yield for a particular growing season is insufficient to meet all such commitments, Pro-Fac shall use all commercially reasonable efforts to ensure that such Pro-Fac member allocates at least a pro-rata portion (based on such members relative commitments to all persons and entities) of the crops that are available to satisfy such members commitment to Pro-Fac under the annual crop agreement(s) in effect between such member and Pro-Fac.
